                  Case 1:20-cv-02875-CCB Document 4-2 Filed 10/05/20 Page 1 of 13



 1                                                     National PTA Bylaws
 2
 3                                                       Article I—Name
 4
 5   The name of this association is the National Congress of Parents and Teachers®. This association
 6   shall be referred to as “National PTA®,” and shall be governed by the District of Columbia
 7   Nonprofit Corporation Act, referred to as “the Act.”
 8
 9                                                     Article II—Purposes1
10
11   Section 1. Objectives. The purpose or purposes (Objects) which the corporation will hereafter
12   pursue are:
13        A. To promote the welfare of children and youth in home, school, places of worship, and
14           throughout the community;
15        B. To raise the standards of home life;
16        C. To advocate for laws that further the education, physical and mental health, welfare, and
17           safety of children and youth;
18        D. To promote the collaboration and engagement of families and educators in the education
19           of children and youth;
20        E. To engage the public in united efforts to secure the physical, mental, emotional, spiritual,
21           and social well-being of all children and youth; and
22        F. To advocate for fiscal responsibility regarding public tax dollars in public education
23           funding.
24   Section 2. Awareness. The purposes of the National PTA are promoted through advocacy and
25   education in collaboration with parents, families, teachers, educators, students, and the public;
26   developed through conferences, committees, projects, and programs; and governed and qualified
27   by the basic principles set forth in Article III.
28   Section 3. Federal Status. National PTA is organized exclusively for the charitable, scientific,
29   literary, or educational purposes within the meaning of Section 501(c)(3) of the Internal Revenue
30   Code or corresponding section of any future federal tax code (referred to as “Internal Revenue
31   Code”).
32
33                                                     Article III—Principles
34
35   The following are basic principles of National PTA:
36      A. National PTA shall be noncommercial, nonsectarian, and nonpartisan.
37      B. National PTA shall work to engage and empower children, families, and educators within
38          schools and communities to provide quality education for all children and youth, and
39          shall seek to participate in the decision-making process by influencing school policy and
40          advocating for children’s issues, recognizing that the legal responsibility to make
41          decisions has been delegated by the people to boards of education, state education
42          authorities, and local education authorities.
43      C. National PTA shall work to promote the health and welfare of children and youth, and
44          shall seek to promote collaboration among families, schools, and the community at large.


     1
         As stated in the Articles of Incorporation.

     National PTA Bylaws Amended June 26, 2019                                             Page 1 of 13

                                                           EXHIBIT C
             Case 1:20-cv-02875-CCB Document 4-2 Filed 10/05/20 Page 2 of 13



45      D. Commitment to inclusiveness and equity, knowledge of PTA, and professional expertise
46         shall be guiding principles for service in National PTA.
47
48                                Article IV—Constituent Associations
49
50   Section 1. Constituent Associations. Constituent associations of National PTA (referred to as
51   “constituent associations”) include:
52       A. State constituent associations of National PTA that have been established in the 50 states
53           of the United States, the District of Columbia, the U.S. Virgin Islands, Puerto Rico, and
54           Department of Defense education activity schools in Europe and any education activity
55           schools established by the D.O.D. in the future hereinafter called state constituent
56           associations; or
57       B. Local constituent associations organized under the direct authority of National PTA when
58           there is no state constituent association.
59       C. Local constituent associations organized under the authority of the state constituent
60           associations.
61   Section 2. Qualifications.
62       A. Constituent associations of National PTA are any group which:
63           1. meets the requirements established by the board of directors
64           2. agrees to and complies with Standards of Affiliation; and
65           3. is approved by the board of directors
66       B. Local constituent associations organized under the authority of the state constituent
67           associations shall meet the qualifications of the state constituent associations.
68   Section 3. Purpose and Principles. The purposes and principles of National PTA, as prescribed
69   in Articles II and III of these bylaws, shall in every case also be the purposes and principles of
70   each constituent association.
71   Section 4. Governance. Each state and local constituent association organized under the direct
72   authority of National PTA shall adopt bylaws for the governance of its association. Such bylaws
73   shall not be in conflict with National PTA or their state nonprofit corporate laws and are subject
74   to review by the National PTA Bylaws Committee.
75   Section 5. Membership in Constituent Associations. Membership in a PTA constituent
76   association shall be open, without discrimination, to anyone who believes in and supports the
77   mission, purposes, and principles of National PTA and pay dues as prescribed in Section 6 of this
78   Article.
79   Section 6. Dues. Members shall pay annual dues, as may be determined by the constituent
80   association, which shall include the portion payable to the local and state PTA constituent
81   association as determined by the local and state PTA constituent associations, and the portion
82   payable to National PTA as recommended by the board of directors and approved by a two-
83   thirds vote of the voting body at a National PTA Annual Meeting.
84   Section 7. Dissolution. Upon the dissolution of a state constituent association, after paying or
85   adequately providing for the debts and obligations of the association, the state constituent
86   association’s financial holdings, property, all records and all remaining assets shall be distributed
87   to National PTA in order to establish a new entity to service the state membership.
88
89                                   Article V—Membership in PTA
90


     National PTA Bylaws Amended June 26, 2019                                              Page 2 of 13
              Case 1:20-cv-02875-CCB Document 4-2 Filed 10/05/20 Page 3 of 13



 91   Section 1. Non-discrimination. Membership in PTA at all levels shall be open, without
 92   discrimination, to anyone who believes in and supports the mission, purposes and principles of
 93   National PTA and meets other qualifications for membership as prescribed in these bylaws and
 94   pays dues as required in these bylaws.
 95   Section 2. Classification. The National PTA shall have the following membership
 96   classifications:
 97       A. Local/State Members. Local members shall be as prescribed in Article IV, Section 5.
 98           Upon meeting the qualifications for membership, these individuals are also automatically
 99           members of their respective state PTA constituent association and National PTA.
100       B. National Supporting Members. Individuals who are interested in supporting the
101           mission, purposes, and principles of the National PTA shall pay dues directly to National
102           PTA. National Supporting Members may not hold office or have voting privileges.
103           National Supporting Members desiring voting privileges at state and local levels must
104           pay dues to a state or local constituent association.
105   Section 3. Dues.
106       A. Annual Dues.
107           1. Local/State. Annual dues for each constituent association shall be as established by
108               the constituent association as prescribed in Article IV, Section 6.
109           2. National Supporting Member. Annual dues for National Supporting Members shall
110               be established by the National PTA Board of Directors.
111       B. Dues Payment. Each member of a local PTA constituent association shall pay annual
112           dues to such local PTA constituent association.
113   Section 4. Membership Year. The membership year for National PTA shall be July 1 through
114   June 30.
115   Section 5. Rights and Privileges. Every individual who is a member of a local constituent
116   association organized under the authority of a state constituent association is also a member of
117   National PTA and of the state constituent association by which such local constituent association
118   is organized. Members of local constituent associations and National PTA shall be entitled to all
119   the benefits of such membership, which shall include the:
120       A. ability to serve in governance positions in National PTA; and
121       B. right to vote at local, state, and National PTA meetings based upon the requirements of
122           serving as a voting delegate.
123
124                         Article VI—National PTA Governance Structure
125
126   Section 1. Structure. The National PTA governance structure shall include the elected officers,
127   members of the board of directors, standing committee members, special committee members,
128   subcommittee members, task force members, and other positions as determined by the board of
129   directors.
130   Section 2. Eligibility to Serve. In order to be eligible to serve in the National PTA governance
131   structure, an individual shall:
132       A. be a current member of a constituent association;
133       B. maintain membership throughout his/her term of service;
134       C. consent to uphold and adhere to the National PTA policies and principles;
135       D. not be a paid employee of, or under contract to, National PTA; and
136       E. meet other qualifications as prescribed in these bylaws.


      National PTA Bylaws Amended June 26, 2019                                           Page 3 of 13
              Case 1:20-cv-02875-CCB Document 4-2 Filed 10/05/20 Page 4 of 13



137   Section 3. Term Limits. No one shall serve more than one full term of two years in the same
138   officer position, unless otherwise permitted in these bylaws or until a successor is elected or
139   appointed.
140   Section 4. Full Term. Anyone who serves in a position for more than one-half (1/2) of a full
141   term shall be deemed to have served a full term in such position.
142
143                                          Article VII—Officers
144
145   Section 1. Elected Officers. The officers of National PTA shall be a president, a president-elect,
146   a secretary-treasurer, a vice-president of advocacy, and a vice-president of membership.
147   Section 2. Eligibility. In addition to the general provisions prescribed in Article IV, Section 2
148   the following shall apply:
149       A. Only those who have served on the National PTA Board of Directors for at least one (1)
150           full term shall be eligible for nomination or election to office.
151       B. A current state constituent association president may not serve simultaneously as an
152           officer of National PTA but may retain such state presidency until the time at which they
153           are elected as an officer of National PTA.
154   Section 3. Term of Office. Elected officers shall take office at the close of the convention at
155   which they are elected and shall serve a term of two (2) years, or until their successors are
156   elected. Individuals may not serve in the same office for more than one (1) term. The president-
157   elect shall succeed automatically to the office of president.
158   Section 4. Vacancy in Officer Positions. Vacancies shall be filled as follows:
159       A. In case of a vacancy in the office of president, the president-elect shall become president
160           and shall hold office for the balance of the term. In filling the vacancy, the president-elect
161           shall be entitled to continue in the presidency for the following term providing not more
162           than one-half (1/2) of a full term as president has been served. The vacancy in the office
163           of president-elect shall be filled at the next annual meeting by the voting body. Notice of
164           filling such vacancy must be given no less than 30 days prior to the annual meeting. In
165           the interim, duties of the president-elect shall be delegated by the president.
166       B. A vacancy in the office of a vice-president or the secretary-treasurer shall be filled by a
167           two-thirds (2/3) vote of the board of directors. The vote shall be by ballot. When there is
168           only one (1) candidate for the vacancy, the election may be by voice vote. Notice of
169           filling the vacancy must be given in the call to the meeting at which the election will take
170           place.
171   Section 5. Duties of Officers. The elected officers shall perform the duties provided in this
172   section and such other duties as prescribed for the office in these bylaws, by the board of
173   directors, by the president, by the Act, or in the adopted parliamentary authority.
174       A. Duties of the President. The president shall:
175           1. serve as chair of the board of directors;
176           2. serve as an ex-officio member of all committees except the nominating and leadership
177                recruitment committee;
178           3. appoint chairs and members of committees not otherwise specified;
179           4. serve as an ex-officio member of the National Constituent Association Advisory
180                Council; and
181           5. preside at all annual meetings and during all conventions.
182       B. Duties of the President-Elect. The president-elect shall:


      National PTA Bylaws Amended June 26, 2019                                               Page 4 of 13
              Case 1:20-cv-02875-CCB Document 4-2 Filed 10/05/20 Page 5 of 13



183          1.serve as a member of the board of directors;
184          2.serve as a member of the finance committee;
185          3.serve as chair of the National Constituent Association Advisory Council; and
186          4.perform the duties of the office of president in the president’s absence or when the
187            president is unable to perform such duties.
188      C. Duties of the Secretary-Treasurer. The secretary-treasurer shall:
189         1. serve as a member of the board of directors;
190         2. serve as financial officer and secretary of the corporation;
191         3. serve as chair of the finance committee;
192         4. serve as chair of the endowment fund of National PTA; and
193         5. report the financial status of National PTA to the board of directors and during the
194            annual meeting.
195      D. Duties of the Vice-President of Advocacy. The vice-president of advocacy shall:
196         1. serve as a member of the board of directors;
197         2. serve as chair of the legislation committee;
198         3. facilitate and coordinate the work of the legislation committee to promote and deliver
199            the national advocacy and legislative programs and activities;
200         4. consult and collaborate on the planning of the legislative conference; and
201         5. consult and/or collaborate with other committees as needed.
202      E. Duties of the Vice-President of Membership. The vice-president of membership shall:
203         1. serve as a member of the board of directors;
204         2. serve as chair of the membership committee;
205         3. consult and collaborate on membership initiatives focused on recruitment, retention,
206            and diversification; and
207         4. consult and/or collaborate with other committees as needed.
208
209                             Article VIII—Elections and Appointments
210
211   Section 1. Nominating and Leadership Recruitment Committee.
212      A. Composition. The nominating and leadership recruitment committee shall consist of
213          seven (7) members.
214      B. Eligibility to Serve. Individuals holding any elected or appointed position in National
215          PTA shall not be eligible to serve on the nominating and leadership recruitment
216          committee. Members may not serve more than one (1) term. No two (2) committee
217          members shall be from the same state at the time elected or when appointed to fill a
218          vacancy.
219      C. Election of Members.
220          1. The members of the nominating and leadership recruitment committee shall be
221              elected by class annually by the voting body of the annual meeting and shall serve a
222              term of three (3) years or until their successors are elected. Class A shall consist of
223              two (2) members; Class B, two (2) members; and Class C, three (3) members.
224          2. The vote shall be conducted by ballot when there are more candidates than open
225              positions, and a plurality vote shall elect. When there is an equal number of
226              candidates to the number of open positions, the election may be held by voice vote.
227      D. Election/Appointment of the Chair. The committee shall elect a chair at its first
228          meeting each year following the annual convention.


      National PTA Bylaws Amended June 26, 2019                                             Page 5 of 13
              Case 1:20-cv-02875-CCB Document 4-2 Filed 10/05/20 Page 6 of 13



229      E. Term. Elected members shall assume their duties at the close of the convention at which
230          they are elected or until their successors are elected.
231      F. Vacancies. Vacancies of the committee shall be filled as prescribed in Section 3 of this
232          Article.
233      G. Duties. In addition to the responsibilities prescribed in PTA policy, the nominating and
234          leadership recruitment committee shall:
235          1. identify individuals who have the characteristics and skill sets needed in the
236              leadership of National PTA;
237          2. screen and evaluate individuals, and nominate one (1) eligible candidate for each of
238              the offices or positions to be elected at the annual meeting; and
239          3. provide potential candidates for committee appointments to the president for
240              consideration.
241      H. Committee Report. The report of the committee shall be published no later than March
242          1. The nominating and leadership recruitment committee shall report its nominees to the
243          annual meeting during the convention at which time self-nominees will also be
244          announced.
245      I. Self-nominations. Members may self-nominate no later than April 1 for any position to
246          be elected at the annual meeting. Procedures for self-nomination shall be as prescribed in
247          National PTA Governance Policy Manual found at PTA.org. A list of self-nominees will
248          be published no later than 45 days prior to the annual meeting.
249   Section 2.Officers and Board Members.
250      A. Eligibility.
251          1. No member of the nominating and leadership recruitment committee shall be eligible
252              to be nominated by the committee.
253          2. No name shall be placed in nomination without written consent of the nominee.
254          3. A current state constituent association president shall be eligible to serve as a member
255              representative or an at-large member to the National PTA Board of Directors only if
256              the remainder of the term as president is, at the time of election or appointment, less
257              than six (6) months. If the remainder of the term is equal to or greater than six (6)
258              months, that state constituent association president shall retain that presidency until
259              the time of election or appointment to the National PTA Board of Directors.
260          4. No two (2) member representatives on the board of directors shall be from the same
261              state at the time elected or when appointed to fill a vacancy.
262          5. Nominees for officer positions shall meet the additional eligibility requirements
263              prescribed in Article VII, Section 2 of these bylaws.
264      B. Procedures. Nominees for elected positions must adhere to the election policies adopted
265          by the board of directors as prescribed in National PTA policy.
266      C. Officers. Except for the office of president, officers shall be elected by the voting body at
267          National PTA’s annual meeting in each odd-numbered year.
268      D. Member Representatives. Each year, eight (8) member representatives on the board of
269          directors shall be nominated by the nominating and leadership recruitment committee and
270          elected by the voting body at the National PTA Annual Meeting. Member representatives
271          shall take office at the close of the convention at which they are elected. They shall serve
272          a term of two (2) years or until their successors are elected.
273      E. At-Large Members. Three (3) at-large members shall be appointed by the president and
274          approved by the board of directors each year at the first board meeting following


      National PTA Bylaws Amended June 26, 2019                                            Page 6 of 13
               Case 1:20-cv-02875-CCB Document 4-2 Filed 10/05/20 Page 7 of 13



275          convention. They shall be appointed in order to bring a particular knowledge base, skill
276          set, or diversity to the board. They shall assume office after their approval by the board of
277          directors at the first board meeting following convention. They shall serve a term of two
278          (2) years or until their successors are appointed by the president and approved by the
279          board of directors.
280       F. Youth Members. Two (2) youth members, who are at least 18 years of age, but not more
281          than 22 years of age on date of appointment, shall be appointed by the president and
282          approved by the board of directors at the first board meeting following convention in the
283          odd numbered years. They shall serve a term of two (2) years or until their successors are
284          appointed by the president and approved by the board of directors.
285       G. Term Limits. Elected member representatives and appointed at-large members may
286          serve two terms on the board of directors in any combination of these positions.
287       H. Voting. Officers and board members shall be elected by ballot (electronic or paper) and a
288          majority vote shall elect officers and a plurality shall elect board members. When there is
289          only one candidate for any office, that election may be held by voice vote.
290   Section 3. Vacancies. Unless otherwise stated herein, if a vacancy in any elected office, elected
291   or appointed board member position, or committee position exists, the vacancy shall be filled by
292   the board of directors as follows:
293       A. Removal. The involuntary removal of an officer, board member, or committee member shall
294          require two-thirds vote of the National PTA Board of Directors. Any such individual who
295          fails to fulfill his or her duties or fails to abide by the National PTA’s bylaws, policies, and/or
296          code of conduct shall be removed in accordance with the procedures set forth in National
297          PTA policy. A vacancy in any position other than president created by removal shall be filled
298          by the board of directors until the end of the unexpired term.
299       B. Resignation or Death. A vacancy in any position other than president created by resignation
300          or death shall be filled by the board of directors. Resignation from office shall require written
301          notice of that member including an explanation for resignation to the remaining members of
302          the officers, board of directors, or committee.
303       C. At-Large Members and Youth Members. In the event of a vacancy for an at-large member
304          or youth member, the balance of the term shall be filled by appointment by the president and
305          approved by the board of directors.
306       D. Voting. Elections to fill vacancies shall be conducted by ballot and a majority vote shall
307          elect. When there is only one candidate for any office, that election may be held by voice
308          vote. Notice of filling the vacancy must be given in the call to the meeting at which the
309          election will be held.
310
311                                     Article IX—Board of Directors
312
313   Section 1. Composition. The members of the board of directors shall be the president, the
314   president-elect, the secretary-treasurer, the vice-president of advocacy, the vice-president of
315   membership, sixteen (16) member representatives, six (6) at-large members, and two (2) youth
316   members.
317   Section 2. Duties.
318       A. Power and Authority. The board of directors shall have full power and authority over
319          the affairs of National PTA between annual meetings except as otherwise provided in
320          these bylaws; the board shall adopt special rules of order and policies to govern its
321          proceedings and the affairs of National PTA over which it has power and authority.

      National PTA Bylaws Amended June 26, 2019                                                  Page 7 of 13
               Case 1:20-cv-02875-CCB Document 4-2 Filed 10/05/20 Page 8 of 13



322       B. Duties of the Board of Directors. The duties of the board of directors shall include but
323          not be limited to:
324          1. be responsible for the strategic direction and strategic management of the National
325              PTA;
326          2. make employment decisions concerning the executive director;
327          3. review and act on reports and recommendations of committees and staff;
328          4. approve the budget;
329          5. approve board and committee appointments as recommended by the president;
330          6. approve public policy and legislative priorities;
331          7. establish National PTA policies and strategic plan;
332          8. be responsive to the constituent associations’ needs; and
333          9. exercise such other duties as are prescribed for the board of directors in these bylaws
334              or in the adopted parliamentary authority.
335   Section 3. Meetings.
336       A. Regular. Regular meetings of the board of directors shall be held at least four (4) times
337          during each calendar year as determined by the board of directors. Notice of the time and
338          place of each regular meeting shall be given in writing to each member of the board of
339          directors at least thirty (30) days prior to the date of the meeting. Notice may be waived
340          by members of the board in accordance with statutory requirements as established by the
341          Act.
342       B. Special. Special meetings of the board of directors may be called by the president, on
343          five (5) days written notice to each member of the board of directors. Special meetings
344          shall be called by the president or secretary-treasurer in like manner and on like notice on
345          the written request of seven (7) members of the board of directors. Notice may be waived
346          by members of the board in accordance with statutory requirements as established by the
347          Act.
348   Section 4. Quorum. A quorum of the board of directors shall be a majority of the members of
349   the board then in office.
350   Section 5. Emergency Powers. If a quorum of the board of directors cannot readily be
351   assembled because of some catastrophic event per federal definition, the exercise of emergency
352   powers is authorized as provided in the statutes of the Act.
353
354                   Article X—National Constituent Association Advisory Council
355
356   Section 1. Composition. The National Constituent Association Advisory Council (“NCAAC”)
357   shall be composed of one member from each constituent association who shall be the current
358   state constituent association president. If the current state president is unable to attend, the state
359   president-elect, vice-president or a current elected officer designee may represent the president.
360   Section 2. Chair, Vice Chair, and Secretary.
361           A. Chair. The National PTA president-elect shall serve as the chair.
362               1. Duties. The duties of the chair shall be to direct the work of the NCAAC as
363                   specified under Article X, Section 3. Duties.
364               2. Vacancy. In the case of a vacancy in the office of NCAAC chair, the National
365                   PTA president shall appoint a chair selected from among the members of the
366                   board of directors to serve until such time as a new National PTA president-elect
367                   is elected. The appointment shall be approved by the National PTA board of
368                   directors.
      National PTA Bylaws Amended June 26, 2019                                                Page 8 of 13
              Case 1:20-cv-02875-CCB Document 4-2 Filed 10/05/20 Page 9 of 13



369          B. Vice Chair and Secretary. The vice chair and secretary shall be elected by a
370              plurality vote by ballot from among the current state constituent association
371              presidents via an electronic or in-person meeting within 45 days following the close
372              of each National PTA Annual Convention. If there is only one candidate for office,
373              the election may be by voice vote.
374              1. Duties. The vice chair shall preside in the absence of the chair. The secretary shall
375                  prepare the minutes and/or reports of the meetings.
376              2. Vacancy. In the case of a vacancy in the vice chair or secretary position, the
377                  NCAAC shall fill the vacancy by a plurality vote by ballot unless there is only
378                  one candidate in which case the election may be by voice vote.
379              3. Term of office. The term of office for the vice chair and secretary shall begin at
380                  the conclusion of the NCAAC meeting at which they are elected and end at the
381                  conclusion of the NCAAC meeting following the next National PTA Annual
382                  Meeting.
383   Section 3. Duties. The NCAAC shall:
384      A. identify and prioritize topics and trends to assist the board in setting the strategic
385          direction of National PTA;
386      B. submit written reports and make recommendations to the board regarding emerging
387          issues, as referenced in PTA policy; and
388      C. participate in leadership development.
389   Section 4. Meetings.
390      A. Regular. Regular meetings of the NCAAC shall be held two times per fiscal year, one of
391          which is held in conjunction with the National PTA Annual Convention. Meetings may
392          be held electronically. Notice of the date and time of the meeting shall be given in writing
393          to each member at least thirty (30) days prior to the date of the meeting.
394      B. Additional Meetings. Additional meetings may be called by the chair with approval of
395          the National PTA president. Additional meetings may be held electronically.
396
397                                       Article XI–Committees
398
399   Section 1. Standing Committees.
400      A. Composition, Appointment, Accountability, Ex-officio Members, Subcommittees,
401          and Term. The standing committees of National PTA shall be bylaws; diversity,
402          inclusion and outreach; elections; field service; finance; historical preservation;
403          legislation; membership; resolutions; and youth engagement. In addition, the nominating
404          and leadership recruitment committee is a standing committee established elsewhere in
405          these bylaws.
406          1. Committee members shall be members of a PTA constituent association or National
407              PTA.
408              a) The bylaws committee shall be composed of not more than five (5) members, one
409                  of whom shall be appointed by the president from among the members of the
410                  board of directors.
411              b) The diversity, inclusion and outreach committee shall be composed of not more
412                  than nine (9) members.
413              c) The elections committee shall be composed of not more than five (5) members.



      National PTA Bylaws Amended June 26, 2019                                            Page 9 of 13
             Case 1:20-cv-02875-CCB Document 4-2 Filed 10/05/20 Page 10 of 13



414             d) The field service committee shall be composed of not more than seven (7)
415                  members.
416             e) The finance committee shall be composed of not more than five (5) members as
417                  follows: the secretary-treasurer, who shall be the chair, the president-elect, and
418                  three (3) additional members of the board of directors.
419             f) The historical preservation committee shall be composed of the past national
420                  presidents with the immediate past president serving as the chair. If the immediate
421                  past president chooses not to serve or is unable to serve, the committee shall elect
422                  the chair. A quorum of the historical preservation committee shall be three (3).
423             g) The legislation committee shall be composed of not more than five (5) members,
424                  one of whom shall be the vice-president of advocacy, who shall serve as the chair.
425             h) The membership committee shall be composed of not more than seven (7)
426                  members, one of whom shall be the vice-president of membership, who shall be
427                  the chair.
428             i) The resolutions committee shall be composed of not more than seven (7)
429                  members.
430             j) The youth engagement committee shall be composed of not more than five (5)
431                  members, two (2) of whom shall be youth members to the board of directors. The
432                  chair shall be from among the youth members of the board of directors. The
433                  members of the committee must be at least 18 years of age but not more than 22
434                  years of age on date of appointment.
435             k) No member shall simultaneously serve as chair of more than one standing
436                  committee.
437         2. The president shall appoint members of the committees at the first board meeting in
438             odd-numbered years.
439         3. All committees shall report to the board of directors and shall be responsible to the
440             president between meetings of the board. Policy recommended by a committee shall
441             be approved by the board of directors.
442         4. Ex-officio members:
443             a) The president shall be ex officio a member of all committees except the
444                  nominating and leadership recruitment committee.
445             b) The chair of each standing committee shall be ex officio a member of all
446                  subcommittees of that committee.
447         5. Subcommittees may include nonmembers of a committee recommended by the chair,
448             appointed by the president, and approved by the board of directors.
449         6. Unless prescribed for otherwise in these bylaws, committee members shall serve a
450             term of two (2) years or until their successors are elected or appointed. Committee
451             members may serve for two (2) consecutive terms on the same committee.
452      B. Bylaws Committee. In addition to the responsibilities prescribed in PTA policy, the
453         bylaws committee shall review submitted bylaws amendments, originate proposed bylaw
454         amendments, and submit proposed amendments or revisions to the board of directors and
455         to the members together with the committee’s recommendations for action.
456      C. Diversity, Inclusion and Outreach Committee. In addition to the responsibilities
457         prescribed in PTA policy, the diversity, inclusion and outreach committee shall promote
458         inclusion, engagement, and full involvement of diverse populations, in all of its aspects,
459         at all levels of National PTA.


      National PTA Bylaws Amended June 26, 2019                                            Page 10 of 13
             Case 1:20-cv-02875-CCB Document 4-2 Filed 10/05/20 Page 11 of 13



460      D. Elections Committee. In addition to the responsibilities prescribed in PTA policy, the
461          elections committee shall administer the election process and develop guidelines for
462          campaigning and campaign materials.
463      E. Field Service Committee. In addition to the responsibilities prescribed in PTA policy,
464          the field service committee shall develop and evaluate strategies for the effectiveness of
465          service delivery to all constituent associations.
466      F. Finance Committee. In addition to the responsibilities prescribed in PTA policy, the
467          finance committee shall prepare and present an annual budget to the board of directors for
468          its approval and recommend an auditing firm.
469      G. Historical Preservation Committee. In addition to the responsibilities prescribed in
470          PTA policy, the historical preservation committee shall serve as the association’s primary
471          resource on historical and cultural preservation, make recommendations concerning
472          archival maintenance to the board of directors, and provide guidance and assistance in
473          securing sustainable funding for archiving acquisition and maintenance.
474      H. Legislation Committee. In addition to the responsibilities prescribed in PTA policy, the
475          legislation committee shall review the legislative agenda of National PTA and make
476          recommendations concerning the legislative agenda to the board of directors.
477      I. Membership Committee. In addition to the responsibilities prescribed in PTA policy,
478          the membership committee shall provide expertise in membership development and
479          marketing; identify overall membership development strategies for National PTA; and,
480          recommend varied membership tools and resources.
481      J. Resolutions Committee. In addition to the responsibilities prescribed in PTA policy, the
482          resolutions committee shall:
483            1. Solicit, review, and recommend proposed resolutions for consideration to the board
484                of directors; and
485            2. Review adopted resolutions and recommend to retain, amend, or rescind those
486                resolutions.
487      K. Youth Engagement Committee. In addition to the responsibilities prescribed in PTA
488          policy, the youth engagement committee shall work in collaboration with local, state, and
489          national PTAs to provide education, resources, leadership training, and opportunities to
490          increase youth participation and visibility in PTA.
491   Section 2. Special Committees. The board of directors may establish special committees as
492   needed. The members of the special committees shall be appointed by the president and
493   approved by the board of directors.
494
495                           Article XII—Annual Meeting and Convention
496
497   Section 1. Convention. A convention shall convene each year at a place and date determined by
498   the board of directors.
499   Section 2. Annual Meeting. An annual meeting shall be held in conjunction with the annual
500   convention.
501       A. Call to Annual Meeting. Notice of the time and place of each annual meeting shall be
502          posted on the National PTA website, or other electronic means as the board of directors
503          may designate, not less than sixty (60) days prior to the date of the opening of the meeting.
504       B. Voting Body. The voting body of the annual meeting shall be composed of:
505          1. Members of the board of directors;


      National PTA Bylaws Amended June 26, 2019                                             Page 11 of 13
              Case 1:20-cv-02875-CCB Document 4-2 Filed 10/05/20 Page 12 of 13



506          2. Members of National PTA standing committees and convention-related committees;
507          3. State constituent association presidents;
508          4. Past national presidents of the National PTA
509          5. Five (5) delegates plus one (1) delegate per one thousand (1,000) members, or major
510             fraction thereof, of each state constituent association PTA, as shown on the books of
511             the secretary-treasurer of National PTA as of March 31 preceding an annual meeting,
512             and as accredited by the state constituent association PTA; and
513         6. One (1) delegate per thousand (1,000) members, or major fraction thereof, of a local
514             constituent association PTA organized under direct authority of National PTA, as
515             shown on the books of the secretary-treasurer of National PTA as of March 31
516             preceding an annual meeting, and accredited by National PTA.
517      C. Voting. Only the members who make up the voting body at the annual meeting shall have
518         the right to introduce motions, participate in debate, or vote at such annual meeting. There
519         shall be no proxy voting.
520      D. Quorum. A quorum shall consist of one hundred and fifty (150) registered delegates
521         representing a majority of the state constituent associations.
522
523                       Article XIII—Electronic Meetings and Communication
524
525   Section 1. Meetings. The National PTA Board of Directors and all committees and
526   subcommittees shall be authorized to meet by telephone conference or through other electronic
527   communications media so long as all the members can simultaneously hear each other and
528   participate during the meeting.
529   Section 2. Communication. Unless members indicate otherwise to National PTA Headquarters,
530   all communication required by these bylaws, including meeting notices, may be sent
531   electronically unless otherwise specified in these bylaws.
532
533                      Article XIV—Operational Requirements and Dissolution
534
535   Section 1. Net Earnings. No part of the net earnings of National PTA shall inure to the benefit
536   of, or be distributable to, its members, directors, trustees, officers, or other private persons except
537   that the association shall be authorized and empowered to pay reasonable compensation for
538   services rendered, and to make payments and distributions in furtherance of the purposes set
539   forth in Article II hereof.
540   Section 2. Exempt Activities. Notwithstanding any other provision of these Articles to contrary,
541   in no event shall National PTA carry on any other activities which are not permitted to be carried
542   on by either: (i) by an association exempt from federal income tax under Section 501(c)(3) of the
543   Internal Revenue Code or (ii) by an association, contributions to which are deductible under
544   Section 170(c)(2) of the Internal Revenue Code.
545   Section 3. Political Activities. National PTA or its members in their official capacities shall not,
546   directly or indirectly, participate or intervene (in any way, including the publishing or
547   distributing of statements) in any political campaign on behalf of, or in opposition to, any
548   candidate for public office, or devote more than an insubstantial part of its activities to
549   attempting to influence legislation by propaganda or otherwise.
550   Section 4. Dissolution. Upon the dissolution of National PTA, after paying or adequately
551   providing for the debts and obligations of the association, the remaining assets shall be


      National PTA Bylaws Amended June 26, 2019                                                Page 12 of 13
              Case 1:20-cv-02875-CCB Document 4-2 Filed 10/05/20 Page 13 of 13



552   distributed to one or more nonprofit funds, foundations, or associations that have established
553   their tax-exempt status under Section 501(c)(3) of the Internal Revenue Code and whose
554   purposes are in accordance with those of National PTA.
555
556                                Article XV—Parliamentary Authority
557
558   The rules contained in the current edition of Robert’s Rules of Order Newly Revised shall govern
559   National PTA in all cases in which they are applicable and in which they are not in conflict with
560   Articles of Incorporation, National PTA bylaws, policies, special rules of order, or the District of
561   Columbia Nonprofit Corporation Act.
562
563                                      Article XVI—Amendments
564
565   Section 1. Amendments. These bylaws may be amended at the annual meeting by two-thirds
566   (2/3) vote provided that the following requirements shall first have been complied with in the
567   following order:
568       A. The amendments shall have been approved by the board of directors. Bylaws amendments
569           approved by the board may be amended at the annual meeting by the voting delegates.
570       B. Amendments shall be sent by electronic communication in accordance with Article XIV,
571           Section 2 to the board of directors and constituent associations and posted on the National
572           PTA website, or other electronic means as the board of directors may designate, no less
573           than forty-five (45) days prior to the date of the convening of the annual meeting.
574   Section 2. Action. Updated bylaws shall be posted on the National PTA website, or other
575   electronic means as the board of directors may designate, within 60 days following the annual
576   meeting at which they are amended.




      National PTA Bylaws Amended June 26, 2019                                              Page 13 of 13
